Citation Nr: 9909524	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-32 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
November 18, 1997.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant's claim for seborrheic dermatitis, claimed as 
fungus condition of the ears, is referred to the RO for 
appropriate development based upon the appellant's statements 
in his January 1998 VA Form 21-4138 and the attached 
Supplemental Statement of the Case with annotations.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of service and bilateral 
sensorineural hearing loss.

2.  The appellant has presented no medical evidence of a 
nexus between any incident of service and tinnitus.

3.  A December 1991 rating decision found no new and material 
evidence had been received to reopen the claim for service 
connection for a residuals of a low back injury.

4.  The additional evidence received since the December 1991 
rating decision includes private medical records from Chicot 
Memorial Hospital, Central Arkansas Hospital, and St. Francis 
Hospital; VA medical records; the appellant's testimony at 
the November 1997 hearing; and a copy of an undated service 
medical record, signed by William E. Lockhart II.

5.  No medical evidence has been presented or secured in this 
case to show that a current low back disability is connected 
or linked to a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss and 
tinnitus are not well grounded; there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The evidence subsequently received since the December 
1991 rating decision that denied reopening of the appellant's 
claim of service connection for residuals of a low back 
injury is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302, 
20.1103, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the appellant's September 1945 separation examination, his 
hearing acuity was noted as 15/15 in both ears.

In June 1969 the appellant was admitted to Chicot Memorial 
Hospital in Lake Village, Arkansas.  He reported onset 
several days earlier of lumbar back pain with radiation of 
the pain into the left gluteal region.  He related a previous 
injury of his back in January 1968.

An X-ray examination of the lumbar spine showed narrowing of 
the L5-S1 interspace, which was determined to be indicative 
of disc degeneration.  The radiologist added that the 
appellant might have symptomatic posterolateral disc 
protrusion.

The appellant was treated with traction and discharged in 
July 1969.  The diagnosis was lumbar disc syndrome.

Private medical records, from Central Arkansas Hospital in 
Searcy, Arkansas, indicate that in February 1973 the 
appellant was hospitalized for severe low back pain.  C.W. 
Koch, M.D., noted a history of low back pain and questionable 
disc disease.  The diagnosis was lumbosacral sprain versus 
herniated nucleus pulposus.  An X-ray examination revealed no 
acute or traumatic abnormalities.  The appellant was treated 
with traction and discharged in March 1973.

In March 1973 the appellant was admitted to St. Francis 
Hospital in Monroe, Louisiana.  He complained of pain, 
increasing over the last several months, in the low part of 
his back on the left side.  The diagnosis was herniated 
nucleus pulposus, L5, possibly L4 left.  A lumbar laminectomy 
was performed on the appellant.

In November 1987 the appellant was treated at Central 
Arkansas Hospital for vertigo, which he stated had begun 
approximately fifteen years previously.  He complained also 
of nausea and vomiting.  He stated that his ears were stopped 
up and that he had had chronic problems with his inner ear.  
He reported prior treatment with ointment.  He reported also 
a history of tinnitus.

The diagnosis was vertigo, rule out Meniere's disease.

In February 1997 the appellant submitted a copy of an undated 
service medical record, signed by William E. Lockhart II, 
(Lockhart letter) which stated that, while the appellant was 
on ammunition detail, he had sprained his back.

On an authorized VA audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
60
LEFT
5
5
10
30
35

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the appellant's hearing acuity in his 
right ear was within normal limits through 1000 hertz, with 
mild to severe sensorineural hearing loss in the higher 
frequencies.  The examiner noted that the appellant's hearing 
acuity in his left ear was within normal limits through 2000 
hertz, with mild to moderate sensorineural hearing loss at 
8000 hertz.  The appellant complained of constant ringing in 
both ears, greater in the right ear than the left ear, which 
had persisted for a long time.  The appellant was unsure how 
long.  The appellant stated that it was secondary to 
artillery and anti-aircraft noise he was exposed to in 
service.

At the November 1997 hearing, the appellant stated that, 
prior to entry into service, he had had a back disability.  
He stated that he believed that he should have been 
disqualified from military service due to his slight build 
and his back disability.

The appellant testified that he had injured his back in 
service carrying mailbags and working on ammunition detail.  
He stated that, following ammunition detail, he had required 
hospitalization due to back pain.  He stated that he was 
hospitalized for over one week before returning to duty.

He stated that, following his hospitalization, he ha a severe 
pelvic tilt.  He stated the he had periodic pain in his leg 
and buttocks until 1968.

He stated that, post service but prior to 1968, he was 
treated for his back pain in Oak Grove, Louisiana, but that 
no records were kept because the physicians who treated him 
did not keep records of the treatment.  He explained that 
they treated him because he, as a hospital administrator, was 
a friend of theirs.

The appellant stated that his right ear was damaged by while 
he was working on a landing ship tank [LST].  He recalled 
that another military member fired a twenty-millimeter 
cannon, while the appellant was standing nearby.  He stated 
that, following the episode, he was dizzy and addled.  The 
appellant stated that he was "all right" by the second day 
thereafter.

He stated that he was unable to recall when he began 
experiencing ringing in his ears.

He recalled that, post service, he had his ears checked at a 
fair and was advised that his right ear needed further 
attention.

He stated that he had no significant noise exposure other 
than in service.


Analysis

1.  Hearing loss and tinnitus

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  However, 
where the determinative issue involves medical etiology, such 
as to establish a nexus between inservice symptoms and 
current disability, or medical diagnosis, such as for a 
current disability, only medical evidence is considered 
"competent."  Cohen, 10 Vet. App. at 137; Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence relating hearing loss or tinnitus, diagnosed in 
February 1997, to any event or etiology in service.

At the February 1997 VA examination, the examiner noted that 
the appellant related his tinnitus and hearing loss to 
exposure to artillery and anti-aircraft noise in service.  
Although this statement is contained in a medical examination 
report, transcription of lay history is not "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406 
(1995).  While the appellant may be competent to report 
having an episode of hearing loss in service, medical 
expertise is required in order to establish a nexus between 
any current problems and exposure to noise in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection well grounded for hearing loss 
or tinnitus.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions, with respect to his hearing loss and tinnitus 
have been carefully considered; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  Espiritu, 2 Vet. 
App. 492.  The appellant believes that his hearing loss and 
tinnitus were incurred in service, specifically during 
exposure to artillery fire on a landing ship-tank; however, 
he lacks the medical expertise to enter an opinion regarding 
a causal relationship between these disabilities and any 
claimed in-service onset.  See id. at 494-95.  His assertions 
of medical causation alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.  Where the veteran has not met 
this burden, the VA has no further duty to assist him in 
developing facts pertinent to his claim, including the duty 
to provide him with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau, 2 Vet. App. at 144 (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in October 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


2.  Low back disability

The appellant is seeking service connection for a low back 
disability.  Service connection for a spinal condition was 
denied by a December 1946 rating decision.  A December 1991 
rating decision found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
residuals of a back injury.  The appellant was notified of 
that decision by letter dated January 8, 1992.  He did not 
file a notice of disagreement concerning that issue within 
one year of that notice.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1998).

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§  5108, 7104 (West 1991); 38 C.F.R. 
§§  3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
received since the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for a low back disability was previously denied by 
the RO in a rating decision dated in December 1991.  He did 
not appeal this decision and it became final.  At that time, 
the RO reviewed statements by the appellant that the 
appellant had injured his back in service and had undergone a 
laminectomy in 1973 and an annotated copy of the Lockhart 
letter.  The RO concluded that the evidence did not establish 
that a back disability had resulted from the in service 
injury.

The additional evidence received since the December 1991 
rating decision, denying the appellant's claim of service 
connection for a low back disability, includes private 
medical records from Chicot Memorial Hospital, Central 
Arkansas Hospital, and St. Francis Hospital; VA medical 
records; the appellant's testimony at the November 1997 
hearing; and a copy of the Lockhart letter.

The copy of the Lockhart letter is a duplicate of a 
previously considered record; thus, it is not new and 
provides no basis for reopening the claim.

To the extent that the VA medical records and private medical 
records were not previously of record, they might be 
considered new.  However, even if this evidence was 
considered new, it would have to be probative, and none of 
the above-cited records constitutes evidence showing that the 
appellant currently has a low back disability that was 
incurred or aggravated in service as shown by competent lay 
or medical evidence.

To the extent that the evidence reflects treatment for other 
disorders, it is not probative with respect to the issue on 
appeal.  Accordingly, the evidence does not provide a basis 
to reopen the last prior denial of the appellant's claim.

To the extent that the appellant contends that a low back 
disability was incurred or aggravated during his military 
service or developed secondary to any service-connected 
disability, for purposes of showing entitlement to service 
connection, such statements, being in effect lay speculation 
on medical issues involving the presence or etiology of a 
disability, are not probative to the claims on appeal and, 
therefore, are not deemed to be material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu, 2 Vet. 
App. 492, lay testimony attempting to diagnose frostbite or 
arthritis in service held to not be competent evidence for 
such purpose, and thus not material); see also Moray, 5 Vet. 
App. 211 (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a low back disability.  As noted, the 
evidence that has been received since the last disallowance 
of the appellant's claim is not material to the issue of 
service connection for a low back disability disorder.  
Either alone or in conjunction with the evidence previously 
of record, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence has not been received and the claim 
for service connection for a low back disability is not 
reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


